Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/15/2021 has been entered. Claims 1-2, 4-5, 8-9, 12, and 19 remain pending in the application. 

Allowable Subject Matter
Claims 1-2, 4-5, 8-9, 12, and 19 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claim 1 is allowed because prior art fails to anticipate and/or render obvious, either solely or in combination a process for in-vivo person-specific thorax simulation modelling as recited in this claim. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a process for in-vivo person-specific thorax simulation modelling, including: receiving imaging data representing one or more images of a thorax of an individual, wherein the received imaging data are generated by: determining one or more compressive load levels to be applied to the thorax of the individual, wherein the one or more compressive load levels are determined based on a maximum safe load level which can be applied to the individual's thorax; applying one or more of the determined compressive loads to the thorax of the individual; generating, for each of said applied compressive load levels, the imaging data representing the one or more images of the thorax region of the individual, when the said compressive load level is applied to the thorax of the individual, as recited in claim 1. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/AB/Examiner, Art Unit 3793             



/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793